oOo Oo JN DR A fF

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Case 2:18-cv-01301-RSL Document 63-1 Filed 12/31/19 Page 1 of 3

Honorable Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

WENDY MAGUIRE, an individual,
NO. 2:18-cv-01301-RSL

Plaintiff,
V RROPROSED-ORDER GRANTING MOTION
FOR LIMITED APPEARANCE, OR,
ECO SCIENCE SOLUTIONS, INC., a Nevada ALTERNTIVELY GRANTING MOTION TO

Corporation; GA-DU CORPORATION, a Nevada WITHDRAW

corporation, and MICHAEL ROUNTREE, an
individual, and L. JOHN LEWIS, an individual: aoe oN mori raat
DON TAYLOR, an individual; JEFFREY TAYLOR; | Tay, vanuary 17,

an individual; and JOHN DOE, #1-5, individuals,

Defendants.

 

 

 

 

This motion comes before the Court on counsel for defendants Eco Science Solutions, Inc., Ga-
Du Corporation, Michael Rountree and L. John Lewis (collectively “certain defendants”) motion seeking
to change their general appearances (Dkt. # 5 & 7) to that of a limited appearance in order to represent
certain defendants for purposes of briefing and filing those certain defendants’ motion for summary
judgment and reply. Upon determination by the Court on certain defendants’ motion for summary
judgment, counsel for certain defendants’ request that their representation cease without need for further
motion. Based on the hardship represented in the declaration of counsel filed with this motion, the Court
hereby GRANTS counsel's motion for limited appearance.

Alternatively, counsel for certain defendants request that they be permitted to withdraw as

counsel effective as of the noting date of the motion to withdraw. Based on the hardship represented in

RROPESE® ORDER GRANTING MOTION FOR LIMITED APPEARANCE, CARNEY BADLEY SPELLMAN, P:S.

OR, ALTERNTIVELY GRANTING MOTION TO WITHDRAW - 1 701 Fifth Avenue, Suite 3600
(2:18-cv-01301-RSL) Seattle, WA 98104-7010

(206) 622-8020
GAD004-0002 6070253

 
aN

Oo CO ST HD WA

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:18-cv-01301-RSL Document 63-1 Filed 12/31/19 Page 2 of 3

the declaration of counsel filed with this motion, the Court hereby GRANTS the motion to withdraw

effective as of January 17, 2020.
r . 2020,
Done this LV day 0 slam née 26 19

   

WW S Gani

Honorable Robert S. Lasnik
United States District Judge

Presented by:

CARNEY BADLEY SPELLMAN, PS

S/ Linda B. Clapham
Lucinda J. Luke, WSBA No. 26783
Linda B. Clagham, WSBA No. 16735
701 Fifth Avenue, Suite 3600
Seattle, WA 98104
Phone: (206) 622-8020
Facsimile: (206) 467-8215
Luke@carneylaw.com
Clapham@carneylaw.com
Attomeys for Defendants Eco Science Solutions,
Inc., Ga-Du Corporation, Michael Rountree
and L. John Lewis

PROPOSED ORDER GRANTING MOTION FOR LIMITED APPEARANCE, CARNEY BADLEY SPELLMAN, PS.

OR, ALTERNTIVELY GRANTING MOTION TO WITHDRAW — 2 701 Fifth Avenue, Suite 3600
(2:18-cv-01301-RSL) Seattle, WA 98104-7010
(206) 622-8020

GAD004-0002 6070253

 
